QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.02

FIRST AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

PARTIES

Ceridian Corporation (A Delaware Corporation)
8100 34TH Avenue South
Minneapolis, Minnesota 55425-1640

and

Ronald L. Turner
("Executive")

Date: May 31, 2000

RECITALS

A.Ceridian and Executive are parties to an Executive Employment Agreement dated
October 1, 1999 (the "Agreement").

B.Ceridian and Executive desire to amend the Agreement in the manner described
in this First Amendment to Executive Employment Agreement (the "Amendment") for
the purpose of providing for a supplemental retirement benefit.

C.Except as expressly amended by this Amendment, the parties intend that the
Agreement remain in effect.

    NOW, THEREFORE, in consideration of Executive's continued employment for the
term of the Agreement and the parties' intent to be bound by the terms contained
in the Agreement as amended by this Amendment, the parties agree to amend the
Agreement in the manner described below, effective as of the date of this
Amendment.

1.A new Section 3.04 is added to the Agreement which reads as follows:

    3.04  Supplemental Retirement Benefit.  

    (a)  Entitlement.  

    (1)  Termination of Employment.  Subject to Sections 3.04(a)(2), 3.04(a)(3)
and 3.04(a)(4), Executive shall be entitled to a supplemental retirement benefit
pursuant to this Section 3.04 following his termination of employment with
Ceridian at any time for any reason.

    (2)  Forfeiture.  Executive or his surviving spouse, as the case may be,
shall not be entitled to receive or retain a supplemental retirement benefit
pursuant to this Section 3.04 if (A) Executive's employment with Ceridian
terminates or is terminated for any reason prior to his attainment of age 62 and
(B) Executive breached or breaches any of his obligations arising under
Article VI of this Agreement. If, after Executive or his surviving spouse, as
the case may be, has received a benefit pursuant to this Section 3.04, Ceridian
determines that Executive is not entitled to the benefit, Executive or his
surviving spouse, as the case may be, shall promptly repay to Ceridian the
benefit payment previously received pursuant to this Section 3.04 together with
interest on such payment for the period beginning on the date on which it was
paid to Executive or his surviving

--------------------------------------------------------------------------------

spouse, as the case may be, and ending on the date on which it is repaid to
Ceridian at the prime rate of interest (or such comparable index as may be
adopted) established from time to time by the Bank of America National Trust and
Savings Association, New York, New York, or its successor in interest, as in
effect from time to time during the period in question.

    (3)  Death.  Except as provided in Section 3.04(d), no benefit shall be paid
pursuant to this Section 3.04 to Executive or any other person if Executive's
employment with Ceridian terminates because of Executive's death or if Executive
dies after his termination of employment with Ceridian but before his
supplemental retirement benefit pursuant to this Section 3.04 is paid to
Executive.

    (4)  Other Conditions.  As a condition to receiving any benefit pursuant to
this Section 3.04, Executive or his surviving spouse, as the case may be, agrees
to provide to Ceridian on a timely basis any such information as Ceridian may
reasonably request to determine the entitlement of Executive or his surviving
spouse, as the case may be, to a benefit pursuant to this Section 3.04 or the
amount or timing of the benefit payment or to resolve any other issue or assist
Ceridian in making any determination regarding the benefit.

    (b)  Commencement and Form.  The benefit pursuant to this Section 3.04 shall
be paid on or as soon as administratively practicable after the Determination
Date in the form of a lump sum cash payment.

    (c)  Amount.  

    (1)  Determination Date on or After Age 60.  If the Determination Date is on
or after the date on which Executive attains age 60, the amount of Executive's
benefit pursuant to this Section 3.04 shall be a lump sum amount that is
actuarially equivalent to a monthly benefit, paid in the Normal Form and
commencing as of the Determination Date, equal to one-twelfth of the excess of:

(A)the sum of

(i)the product of Executive's Final Average Pay multiplied by his Years of
Service through the calendar year during which he attains age 62 (or, if
earlier, through the date on which he terminates employment) multiplied by .025
plus

(ii)the product of Executive's Final Average Pay multiplied by his Years of
Service, if any, following the calendar year during which he attains age 62
multiplied by .0167;

over

(B)the Offset Amount.

    (2)  Determination Date Before Age 60.  If the Determination Date is before
the date on which Executive attains age 60, the amount of Executive's benefit
pursuant to this Section 3.04 shall be a lump sum amount that is actuarially
equivalent to a monthly benefit, paid in the Normal Form and commencing as of
the Determination Date, equal to one-twelfth of the excess of:

(A)the product of Executive's Final Average Pay multiplied by his Years of
Service multiplied by .025, reduced by one-fourth of one percent for each month
by which the Determination Date precedes the first day of the month coinciding
with or next following the date on which Executive attains age 60;

over

(B)the Offset Amount.

2

--------------------------------------------------------------------------------

    (3)  Actuarial Equivalence.  For the purpose of this Section 3.04(c),
actuarial equivalence for a given Determination Date shall be based on the
annual interest rate on 30-year Treasury securities for the month of November of
the calendar year immediately preceding the calendar year that includes the
Determination Date, as determined in accordance with published guidance from the
Internal Revenue Service pursuant to Section 417(e)(3) of the Code (as defined
in Section 7.1(e)) and mortality rates per the "applicable mortality table"
published in Revenue Ruling 95-6 or other applicable guidance from the Internal
Revenue Service pursuant to Section 417(e)(3) of the Code in effect as of the
Determination Date.

    (d)  Death Benefits.  

    (1)  Death Before Determination Date.  If Executive dies before the
Determination Date, his surviving spouse, if any, shall, subject to Sections
3.04(a)(2) and 3.04(a)(4), be entitled to a surviving spouse benefit. The
benefit shall be paid to Executive's surviving spouse on or as soon as
administratively practicable after the Determination Date in the form of a lump
sum cash payment. The amount of the surviving spouse benefit pursuant to this
Section 3.04(d)(1) shall be equal to fifty percent (50%) of the amount of the
supplemental retirement benefit that would have been paid to Executive pursuant
to this Section 3.04 had he terminated employment on the date of his death (or,
if earlier, on the actual date on which he terminated employment) and lived
until he received his supplemental retirement benefit. If Executive's surviving
spouse dies after becoming entitled to a surviving spouse benefit pursuant to
this Section 3.04(d)(1) but before the benefit is paid to the surviving spouse,
the benefit shall be paid to the surviving spouse's estate at the same time the
benefit would have been paid to the surviving spouse had she lived.

    (2)  Death on or After Determination Date.  If Executive dies on or after
the Determination Date but before payment of his supplemental retirement benefit
pursuant to this Section 3.04, the benefit that would have been paid to
Executive had he lived shall, subject to Sections 3.04(a)(2) and 3.04(a)(4), be
paid to Executive's estate at the same time the benefit would have been paid to
Executive had he lived.

    (e)  Nonassignability.  The benefit pursuant to this Section 3.04 and the
right to receive a future benefit pursuant to this Section 3.04 may not be
anticipated, alienated, sold, transferred, assigned, pledged, encumbered or
subjected to any charge or legal process.

    (f)  Rabbi Trust.  Ceridian may, but is not required to, provide for payment
of the benefit pursuant to this Section 3.04 through a trust. The trust must
(1) be a grantor trust with respect to which Ceridian is treated as the grantor,
(2) not cause benefits under this Section 3.04 to be funded for federal income
tax purposes or for purposes of the Employee Retirement Income Security Act of
1974, as amended, and (3) provide that trust assets will, upon Ceridian's
insolvency, be used to satisfy the claims of Ceridian's general creditors. If
Ceridian elects to provide benefits through such a trust, neither Executive nor
his surviving spouse shall have any interest in the assets of the trust.

    (g)  Nature of Interest.  Nothing contained in this Section 3.04 is to be
construed as providing for assets to be held for the benefit of Executive or his
surviving spouse. If Executive or his surviving spouse acquires a right to
receive benefit payments pursuant to this Section 3.04, that right is no greater
than the right of any unsecured general creditor of Ceridian.

    (h)  Determinations.  Ceridian shall make all determinations as to
entitlement, amount and timing of any benefit payment pursuant to this
Section 3.04. Ceridian shall have discretionary power and authority to
interpret, construe, apply, enforce and otherwise administer the terms of this
Section 3.04 and any reasonable determination made by Ceridian in good faith
shall be binding and conclusive on Executive and his surviving spouse. Any
determination by Ceridian denying a claim by Executive or his surviving spouse
shall be stated in writing and shall set forth the specific reason for the
denial. Ceridian shall afford a reasonable opportunity to the claimant for a
full and fair review of the determination

3

--------------------------------------------------------------------------------

denying the claim. A claimant must exhaust the procedure described in this
Section 3.04(h) before pursuing the claim in any other proceeding.

    (i)  Special Definitions.  The definitions set forth in this
Section 3.04(i) apply in construing this Section 3.04 unless the context
otherwise indicates. Other terms used in this Section 3.04 have the meanings
ascribed to them in Article I of this Agreement. In addition, the general
provisions of Article IX of this Agreement apply to this Section 3.04 unless the
context otherwise indicates.

(1)"Ceridian" means, for purposes of Sections 3.04(a)(4), 3.04(f), 3.04(g) and
3.04(h), Ceridian Corporation and any successor in interest by way of
consolidation, operation of law, merger or otherwise, but not any Subsidiary.

(2)"Determination Date" means the first day of the fourth calendar month
following Executive's termination of employment with Ceridian.

(3)"Final Average Pay" means Executive's "final average pay" as defined in the
Retirement Plan but determined by disregarding any part of the definition of
final average pay in the Retirement Plan that is included for the purpose of
complying with Section 401(a)(17) of the Code (within the meaning of
Section 7.01(e)). If the Retirement Plan is terminated effective as of a date
that is before the date on which Executive terminates employment with Ceridian,
the previous sentence shall be applied after the effective date of the
termination of the Retirement Plan based on the definition of final average pay
in effect under the Retirement Plan on the effective date of the termination of
the Retirement Plan as if the Retirement Plan had continued in effect.

(4)"Normal Form" means monthly payments to Executive for his life with the last
payment made for the month during which Executive dies and with no death
benefits payable to any person.

(5)"Offset Amount" means the annual benefit to which Executive would be entitled
under the "offset plans" if his benefit under the offset plans commenced as of
the Determination Date and was paid in the Normal Form, based on the terms of
the offset plans in effect and applicable to Executive on the Determination Date
or, if earlier, as of the effective date of the termination of an offset plan.
If the Determination Date is before the earliest date on which Executive's
benefit could commence under an offset plan, the Offset Amount with respect to
that offset plan shall be determined by calculating the Offset Amount as of the
earliest date on which Executive's benefit could commence under the offset plan
and then reducing that benefit by one fourth of one percent for each month by
which the offset date precedes the earliest date on which Executive's benefit
could commence under the offset plan. The Offset Amount shall be determined
without regard to the actual timing of commencement and form of Executive's
benefit pursuant to the offset plans. For the purpose of this
Section 3.04(i)(5), the offset plans are the Retirement Plan, the Ceridian
Corporation Benefit Equalization Plan and any defined benefit pension plan
maintained by any previous employer of Executive which was or is operated by
such previous employer as a qualified plan pursuant to Section 401(a) of the
Code (within the meaning of Section 7.01(e)), or any successor to any such
plans.

(6)"Retirement Plan" means the Ceridian Corporation Retirement Plan as from time
to time amended.

(7)"Years of Service" means (A) each calendar year from and including 1993
through and including 2000 and (B) each calendar year after 2000 and before 2012
during any part of which Executive is an employee of Ceridian (as classified by
Ceridian at the time without

4

--------------------------------------------------------------------------------

regard to any subsequent retroactive reclassification). Executive shall not be
credited with any Years of Service for any period of employment with Ceridian
after 2011.

2.Section 7.03(b) of the Agreement is amended to read as follows:

(b)In addition to the payments pursuant to Section 7.03(a) hereof, in the event
of a Change of Control Termination that occurred during the term of this
Agreement, then, and without further action by the Board, Compensation Committee
or otherwise, Ceridian shall provide to Executive a pension supplement
equivalent to the difference, if any, between: (i) the monthly benefits to which
Executive would have been entitled under the defined benefit pension plan or
plans in which Executive participates immediately prior to the Change of Control
Termination which includes an additional three years of age and service; and
(ii) the amount to which Executive is, in fact, entitled under such defined
benefit pension plan or plans. Executive's supplemental retirement benefit
pursuant to Section 3.04 shall not be considered a defined benefit pension plan
in which Executive participates immediately prior to the Change of Control
Termination for the purpose of this Section 7.03(b).



3.Section 7.03(c) of the Agreement is redesignated as Section 7.03(d) and a new
Section 7.03(c) is added to the Agreement which reads as follows:

(c)In addition to the payments pursuant to Section 7.03(a) and Section 7.03(b),
in the event of a Change of Control Termination that occurred during the term of
this Agreement, then, and without further action by the Board, Compensation
Committee or otherwise, in determining Executive's supplemental retirement
benefit pursuant to Section 3.04:

(1)An additional three years of age and an additional three Years of Service
shall be added to Executive's actual age and Years of Service (the additional
Years of Service shall not be limited by the final sentence of Section 3.04
(i)(9)); and

(2)the benefit shall not be reduced for commencement before age 60 pursuant to
Section 3.04(c)(2), if applicable.



4.Section 7.03(d) of the Agreement, as redesignated pursuant to item 3 of this
Amendment, is amended to read as follows:

(c)Neither the payments made pursuant to Section 7.03(a), the pension supplement
provided pursuant to Section 7.03(b) or the additional supplemental retirement
benefits provided pursuant to Section 3.04 due to the adjustments pursuant to
Section 7.03(c) nor any other compensation to be provided to Executive by
Ceridian pursuant to this Agreement or any other agreement or Benefit Plan which
may be considered Change of Control Compensation shall be subject to any
limitation on Change of Control Compensation which may otherwise be expressed in
any such agreement or Benefit Plan.



5

--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, The parties have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

EXECUTIVE   CERIDIAN CORPORATION  
/s/ Ronald L. Turner  
   
By:  
/s/ Shirley J. Hughes

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Ronald L. Turner   Title: Sr. Vice President, Human Resources  
Address:  
   
   
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

6

--------------------------------------------------------------------------------



QUICKLINKS

FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
